    Case 18-33730-hdh11 Doc 201 Filed 01/13/20                       Entered 01/13/20 17:01:27      Page 1 of 8




The following constitutes the ruling of the court and has the force and effect therein described.



Signed January 13, 2020
                                            United States Bankruptcy Judge
  ______________________________________________________________________



                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

         In re:                                                 §
                                                                §
         Revolution Monitoring, LLC, et al.,                    §         Case No. 18-33730-hdh11
                                                                §
                        Debtors.                                §

          ORDER (I) GRANTING LIQUIDATING TRUSTEE’S MOTION FOR RULE 2004
         EXAMINATION AND (II) ORDERING LIMITED PRODUCTION OF DOCUMENTS

                  On September 6, 2019, Jeffrey H. Mims, the Liquidating Trustee (the “Trustee”) in the

     above-captioned bankruptcy case, filed his Motion of Liquidating Trustee for Rule 2004

     Examination [Docket No. 147] (the “Rule 2004 Motion”). Through his Rule 2004 Motion, the

     Trustee requests the authority to serve subpoenas upon a number of “Covered Entities” 1 in order

     to obtain documents he claims are necessary to identify and validate all potentially recoverable




     1
         Exhibit A, Rule 2004 Motion, Liquidating Trustee’s Exhibit 22.
Case 18-33730-hdh11 Doc 201 Filed 01/13/20                        Entered 01/13/20 17:01:27             Page 2 of 8




medical accounts receivable pursuant to the Debtors’ confirmed plan2 and the Liquidating Trust

Agreement.3

           The Rule 2004 Motion drew a host of objections from various parties and on December

10, 2019, the Court held a hearing on the Rule 2004 Motion. At the hearing, counsel for the Trustee

announced on the record that interim agreements had been reached with all but a few of the

objecting parties (the “Remaining Objecting Parties”). The Remaining Objecting Parties include

UnitedHealth,4 Aetna,5 Anthem,6 Cigna,7 Humana,8 and Humana Military.9                               Following the

hearing, the Court took the matter under advisement. The Court now issues this order (i) granting

the Rule 2004 Motion and (ii) ordering the Remaining Objecting Parties to produce limited

discovery as further detailed in this order.

                               I.       “Good Cause” for Rule 2004 Examination

           Federal Rule of Bankruptcy Procedure 2004(a) provides that “[o]n motion of any party in

interest, the court may order the examination of any entity.” Courts have long recognized that the

scope of a Rule 2004 examination is broad. See, e.g., In re Bounds, 443 B.R. 729, 736 (Bankr.

W.D. Tex. 2010) (noting that courts have likened a Rule 2004 examination to a “fishing

2
 Second Joint Plan of Reorganization for Revolution Monitoring, LLC, Revolution Monitoring Management, LLC
and Revolution Neuromonitoring, LLC Dated July 11, 2019 [Docket No. 138].
3
    Liquidating Trustee’s Exhibit 1.
4
  UnitedHealth Group Incorporated’s Opposition to Motions of the Trustee for Authority to Conduct Rule 2004
Examinations [Docket No. 154]. Shortly after the Court took the Rule 2004 Motion under advisement, UnitedHealth
filed an amended objection to the Rule 2004 Motion (the “Amended Objection”). See Docket No. 198. The Amended
Objection identifies one of UnitedHealth’s subsidiaries as an objecting party as opposed to a non-objecting party, but
otherwise appears to contain the same substantive arguments as UnitedHealth’s initial objection.
5
    Objection of Aetna Inc. and Affiliates to Motion of Liquidating Trustee for Rule 2004 Examination [Docket No. 156].
6
 Objection of Anthem Inc. and Affiliates to Motion of Liquidating Trustee for Rule 2004 Examination [Docket No.
157].
7
    Cigna’s Objection to Motion of Liquidating Trustee for Rule 2004 Examination [Docket No. 162].
8
 Humana Insurance Company’s Objection to the Motion of Liquidating Trustee for Rule 2004 Examination [Docket
No. 170].
9
    Humana Military’s Objection to the Motion of the Liquidating Trustee for Rule 2004 Examination [Docket No. 178].

                                                            2
Case 18-33730-hdh11 Doc 201 Filed 01/13/20                      Entered 01/13/20 17:01:27               Page 3 of 8




expedition”). But it is not without limits. A Rule 2004 examination “may only be used for the

legitimate purpose of obtaining information relating to ‘the acts, conduct, or property or to the

liabilities and financial condition of the debtor or to any matter which may affect the administration

of the debtor’s estate . . . .’” In re Express One Int’l, 217 B.R. 215, 216 (Bankr. E.D. Tex. 1998)

(quoting Fed. R. Bankr. P. 2004(b)).

         Moreover, the party seeking a Rule 2004 examination has the burden to show good cause

for the examination. Id. at 217. In general, “good cause requires a showing that the examination

sought is necessary to establish the claim of the party seeking the examination, or the denial of

such request would cause the proposed examiner undue hardship or injustice.” Id. See also In re

Millennium Lab Holdings II, LLC, 562 B.R. 614, 627 (Bankr. D. Del. 2016). If “the cost and

disruption to the examinee . . . outweigh the benefits to the examiner, the request should be denied.”

In re Express One Int’l, 217 B.R. at 217.

         At the hearing, counsel for several of the Remaining Objecting Parties argued that the

Trustee had failed to establish “good cause” in his Rule 2004 Motion. In this vein, counsel for

Aetna and Anthem additionally argued that (1) the Trustee’s failure to testify undercut any

showing the Rule 2004 examination was necessary to establish the Trustee’s claims, (2) the

Trustee’s request violates the spirit of the “pending proceeding rule,” and (3) the Trustee has not

satisfied the meet and confer obligations under L.B.R. 2004-1.10




10
  All of the Remaining Objecting Parties argued in their written objections that the Trustee failed to satisfy the meet
and confer obligations of Local Bankruptcy Rule 2004-1. At the hearing, counsel for the Trustee admitted that due to
the sheer volume of parties he sought to serve with subpoenas through the Rule 2004 Motion, complying with Local
Bankruptcy Rule 2004-1 was impractical. The Court agrees. In any event, the Remaining Objecting Parties had time
to confer with the Trustee following the Court’s initial hearing on the Rule 2004 Motion on October 31, 2019, after
which the Court entered an order granting the Rule 2004 Motion as to non-objecting parties. See Docket No. 186. And
the Remaining Objecting Parties were given additional time to confer following the Court taking the Rule 2004 Motion
under advisement on December 10, 2019.

                                                          3
Case 18-33730-hdh11 Doc 201 Filed 01/13/20                     Entered 01/13/20 17:01:27             Page 4 of 8




           The Court finds that the Trustee has established good cause for his Rule 2004 Motion. The

primary assets of the Debtors’ estates are the accounts receivable that the Trustee is tasked with

trying to collect under the Liquidating Trust Agreement.11 James Lambert (“Mr. Lambert”), the

manager of MedArc (the “Collection Agent”), and Mark Flores (“Mr. Flores”), a consultant who

has been employed by the Collection Agent, testified credibly as to the necessity of the Trustee’s

document requests12 in light of the work the Collection Agent has completed in organizing the

Debtors’ accounts receivable.13 Specifically, Mr. Lambert explained that out of roughly 3,000

claims for 2,100 patients, only half of those claims received any payments towards the claims’

total balance, while the other half received no payments at all. With approximately only half of the

patient accounts containing valid explanation of benefits (“EOBs”), Mr. Lambert testified that the

information requested in the Rule 2004 Motion is necessary in order to determine how the patient

claims were processed and why certain claims were denied.

           In addition, the Trustee’s failure to testify does not affect the Court’s ruling. The Collection

Agent is employed by the Liquidating Trustee pursuant to the Liquidating Trust Agreement and

the Debtors’ confirmed plan. The Court believes the Trustee is entitled to seek Rule 2004

examinations on behalf of the Liquidating Trust. And the examination sought in the Rule 2004

Motion is a “legitimate post-confirmation inquiry” to ascertain the collectability of accounts

receivable, the success of which would benefit the Debtors’ creditor body. See, e.g., In re

Millennium Lab Holdings II, LLC, 562 B.R. at 629.




11
     Liquidating Trustee’s Exhibit 1.
12
     Exhibit B, Rule 2004 Motion, Liquidating Trustee’s Exhibit 22 (the “Document Requests”).
13
  The Trustee provided each objecting party, including the Remaining Objecting Parties, with patient claims listings
compiled by the Collection Agent. See Liquidating Trustee’s Exhibits 2 - 11.

                                                          4
Case 18-33730-hdh11 Doc 201 Filed 01/13/20                        Entered 01/13/20 17:01:27             Page 5 of 8




           Finally, the Court disagrees that the Rule 2004 Motion violates the “pending proceeding

rule.” See In re Bennett Funding Grp., Inc., 203 B.R. 24, 28 (Bankr. N.D.N.Y. 1996) (“The well

recognized rule is that once an adversary proceeding or contested matter has been commenced,

discovery is made pursuant to the Fed. R. Bankr. P. 7026 et seq., rather than by a Fed. R. Bankr.

P. 2004 examination.”). The Trustee has not commenced any adversary proceedings in this case

to date. And the body of law surrounding the pending proceeding rule seems to focus on whether

more limited discovery rules apply because an examinee is a party to or affected by a pending

adversary proceeding. See id. (citing cases). Because the Court finds the Trustee has shown good

cause for the Rule 2004 Motion, the Court next addresses the scope of initial production.

                                              II.      Scope of Production

           The Trustee asserts that the Documents Requests are narrowly tailored to obtain crucial

information regarding the payment and billing history between the Covered Entities and the

Debtors. But at the hearing, counsel for each of the Remaining Objecting Parties argued that the

Document Requests are overbroad, and that the production of those documents would be unduly

burdensome. To alleviate this burden, counsel for UnitedHealth and Cigna requested that the

Trustee provide them with all of the assignments of benefits (“AOBs”). In addition, both

UnitedHealth and Cigna have offered to provide the Trustee with an initial spreadsheet of

information in lieu of the specific documents identified in the Document Requests.14

           The Trustee did provide the Remaining Objecting Parties with some AOBs.15 Nevertheless,

Trustee’s counsel stated on the record that he would agree to provide the Remaining Objecting




14
  In addition, counsel for the Trustee announced at the hearing that all of the Remaining Objecting Parties had entered
into agreed protective orders with the Trustee.
15
     See Liquidating Trustee’s Exhibits 12, 13, 17, 19, 21.

                                                              5
Case 18-33730-hdh11 Doc 201 Filed 01/13/20                    Entered 01/13/20 17:01:27             Page 6 of 8




Parties with all of their AOBs.16 On this point, UnitedHealth also argued that it only be required

to produce information for those patients who executed what UnitedHealth believes to be valid

AOBs—that is, AOBs in which the patient or patient’s legal guardian signed the assignment of

benefits. The Court disagrees. Mr. Flores testified that there are a number of reasons as to why a

patient would be unable to sign an assignment of benefits. One example, he explained, would be

in cases of medical emergencies. Although Mr. Flores did not know whether any of the AOBs

involved a medical emergency, the Court finds that his explanation is credible as to why some

AOBs may not be signed by the patient. Moreover, Mr. Lambert credibly testified that based upon

his review of the claims, all the AOBs appeared to be facially valid. Accordingly, the Remaining

Objecting Parties should produce information relating to all of the AOBs produced by the Trustee.

        The main issue, however, is how the information identified in the Document Requests

should be produced. The Trustee seeks to obtain actual documents. The Remaining Objecting

Parties instead argue that they be permitted to provide the Trustee with a spreadsheet of

information that contains most of the information requested by the Trustee, but not all.

        Mr. Lambert and Mr. Flores testified that they require the actual documents in order to

more fully evaluate and investigate the Debtors’ patient claims on behalf of the Collection Agent

and the Trustee. However, both witnesses admitted that a spreadsheet of certain information may

suffice, depending upon what information was contained on the spreadsheet. For example, Mr.

Lambert testified that if he were provided with a spreadsheet of UnitedHealth’s denial codes and

an explanation of those denial codes, such information would be sufficient if he were also provided

with the HIPAA Administrative Simplification Act transaction sets identified in the Document

Requests. Along these lines, Mr. Flores testified that the transaction sets in Part C of the Document

16
  Following questioning by counsel for Aetna and Anthem, Mr. Lambert also testified that the Trustee would be able
to provide the Remaining Objecting Parties with the EOBs the Trustee currently possesses.

                                                        6
Case 18-33730-hdh11 Doc 201 Filed 01/13/20            Entered 01/13/20 17:01:27        Page 7 of 8




Requests were requested in that particular form because it is a form standardized by law, and is, in

his opinion, the most efficient and cost-effective way to audit the Debtors’ patient claims. With

respect to the EOBs requested in Part A of the Document Requests, however, Mr. Flores admitted

that a spreadsheet of all the information found on the EOBs may suffice, depending upon what

other documents the Remaining Objecting Parties produced.

         Based upon the testimony of the Trustee’s witnesses and the arguments of counsel, the

Court determines that the Remaining Objecting Parties should produce some of the documents

sought by the Trustee in his Document Requests. The Court also believes that at this stage, the

Remaining Objecting Parties should be allowed to produce spreadsheets containing a

representative set of the majority of information requested by the Trustee in his Document

Requests. Such production is without prejudice to the Trustee requesting further information from

the Remaining Objecting Parties, either by agreement of the parties or by further request from the

Court.

         IT IS THEREFORE ORDERED that the Rule 2004 Motion is GRANTED as to the

Remaining Objecting Parties; it is further

         ORDERED that prior to service of the subpoenas, the Trustee shall provide the Remaining

Objecting Parties with their respective AOBs and EOBs; it is further

         ORDERED that the Remaining Objecting Parties shall (1) produce a representative set of

documents listed in Part A of the Document Requests, items one and two; (2) provide a spreadsheet

containing a representative set of the information requested in Part A of the Document Requests,

items three through six; (3) provide a spreadsheet containing the denial codes and explanation of

denial codes used by the Remaining Objecting Parties as described in Part B of the Document




                                                 7
Case 18-33730-hdh11 Doc 201 Filed 01/13/20             Entered 01/13/20 17:01:27   Page 8 of 8




Requests; and (4) provide a representative set of the data requested in Part C of the Document

Requests, in the electronic format requested by the Trustee; it is further

       ORDERED that the Remaining Objecting Parties produce this information to the Trustee

within 30 days following the service of each subpoena; and it is further

       ORDERED that nothing in this Order shall limit the Trustee’s right to seek further

information or discovery under the Rule 2004 Motion.

                                       ###End of Order###




                                                  8
